

115 HR 7183 IH: Federal Disaster Assistance Coordination Act
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7183IN THE HOUSE OF REPRESENTATIVESNovember 28, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo develop a report regarding possible duplication of Federal damage assessments, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal Disaster Assistance Coordination Act. 2.Report with respect to streamlining Federal disaster assistance assessments and the potential uses of emerging technologies (a)In generalNot later than 1 year after the date of the enactment of this Act, the President, acting through the Administrator of the Federal Emergency Management Agency, and in consultation with the Council of the Inspectors General on Integrity and Efficiency, shall convene a working group on a regular basis with the Secretary of the Department of Labor, the Director of the Office of Management and Budget, the Secretary of Health and Human Service, the Administrator of the Small Business Administration, the Secretary of the Department of Transportation, the Assistant Secretary of Commerce for Economic Development, and other appropriate agencies as the Administrator considers necessary, to develop—
 (1)a report that identifies and describes the potential areas of duplication or fragmentation in post-disaster declarations in Federal assessments of data collection methods and data collected and program delivery after post-disaster declarations;
 (2)determine the applicability of having one Federal agency make the assessments for all agencies; (3)identify potential emerging technologies, such as Unmanned Aircraft Systems, consistent with the requirements established in Public Law 115–87, to expedite the administration of disaster assistance assessments; and
 (4)develop and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the findings of the working group that may include recommendations.
 (b)Public availabilityThe report developed under subsection (a) shall be made available to the public and posted on the internet website of the Federal Emergency Management Agency—
 (1)in pre-compressed, easily downloadable versions that are made available in all appropriate formats; and
 (2)in machine-readable format, if applicable. (c)Sources of informationIn preparing such report, any publication, database, web-based resource, and any information compiled by any government agency, nongovernmental organization, or other entity that is made available may be used.
 3.BriefingNot later than 2 years after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency, or a designee, and a member of the Council of the Inspectors General on Integrity and Efficiency, or a designee, shall brief, upon request, the appropriate congressional committees on the report’s findings and any recommendations made in the report, if applicable.
		